DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 12, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-H07-329059 to Fujii.
Regarding Claims 1, 2, 8, 12, 27, 28
	Fujii teaches a reinforced composite comprising at least one fabric formed from a plurality of continuous glass fibers coated with a sizing agent having a first and second side (Fujii, abstract, paragraph [0007]-[0011 Fujii teaches a chemical treatment included on at least one of the first side and second side consisting of a primary amine such as gamma-aminopropyltriethoxysilane which increases the compatibility between the sized fibers and the 
Fujii does not appear to teach the weight percentage of chemical treatment. However, it should be noted that the amount of chemical treatment is a result effective variable.  As the weight percentage of chemical treatment increases, the material exhibits greater adhesion between the matrix and glass fibers.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of chemical treatment on the glass fiber component since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount of chemical treatment in order to maximize adhesion between the glass fiber component and the matrix material.
Claims 1, 2, 8, 12, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-H07-329059 to Fujii in view of US Pub No. 2005/0163998 to Kashikar.
Regarding Claims 1, 2, 8, 12, 27, 28
	Fujii teaches a reinforced composite comprising at least one fabric formed from a plurality of  continuous glass fibers coated with a sizing agent having a first and second side (Fujii, abstract, paragraph [0007]-[0011]). Fujii teaches a chemical treatment included on at least one of the first side and second side consisting of a primary amine such as gamma-aminopropyltriethoxysilane which increases the compatibility between the sized fibers and the matrix material (Id., paragraph [0018]). Fujii teaches a thermoplastic matrix material such as polyamide (Id., paragraph [0010]). Fujii teaches that the glass fibers do not have good adhesion to the matrix resin (Id., paragraph [0018]), since the glass fibers are sized it is necessarily the case that the sizing composition is not “compatible” with said matrix material. Furthermore, Fujii teaches that the sizing agents are epoxy based resin materials which are typically “non-compatible” with the thermoplastic resin embodiments. Fujii teaches the use of two or more layers of the sheet material (Id., paragraph [0011], [0021]).  
Fujii does not appear to teach the weight percentage of chemical treatment. However, Kashikar teaches a reinforced composite comprising at least one fiber reinforcement having a first side and a second side formed from a plurality of fibers such as continuous glass fibers (Id., abstract, paragraph [0002], [0080]). Kashikar teaches a chemical treatment coated on at least one of said first side and second side of said fiber reinforcement, wherein said chemical treatment includes reactive compound comprising a primary amide such as gamma-aminopropyltriethoxysilane (ld., paragraph [0064]). Kashikar teaches that the chemical treatment may be included in an amount of 0.05 to 40% of the coating composition, which itself is coated in an amount of 0.01 to 6% based on weight of the fibers, resulting in a range of approximately 0 to 2.5% by weight of reactive compound to fibers which overlaps the . 
Response to Arguments
Applicant's arguments filed October 20, 2020 have been fully considered but they are not persuasive. Applicant argues that Fuji does not contemplate the incompatibility of the sizing composition, or that the fabric is coated with a chemical treatment in order to increase the compatibility between a sizing composition and a matrix material. Examiner respectfully disagrees. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. As set forth above, the sizing agents are necessarily incompatible with the thermoplastic resin of Fujii due to their material properties and evidenced by the necessity of additional chemical treatments such as coupling agents. 
Applicant argues that the “film forming agent” is completely removed from the fibers and the “coupling agent” is effectively removed. Examiner respectfully disagrees. As set forth in 
Applicant argues that the optimization reasoning in regards to the amount of chemical treatment, cannot be used since there would have been no motivation to optimize the variable. Examiner respectfully disagrees. As set forth above, in the present invention one would have been motivated to optimize the amount of chemical treatment in order to maximize adhesion between the glass fiber component and the matrix material. Fujii need not demonstrate the intention of improving compatibility between sizing agent and matrix. The stated improvement of compatibility between the fibers themselves and the matrix provides sufficient motivation to optimize the amount of chemical treatment used.
Applicant argues that since Kashikar applies the coupling agent and the sizing agent in a single application step, the effective amount of coupling agent used by Kashikar would not be applicable to the invention of Fujii. Examiner respectfully disagrees. The claimed limitations only require that a chemical treatment and a sizing are present and that the sizing agent is deposited on the surface of the glass fibers. The processing steps and exact application methods are not material to the scope of the product claims. The chemical treatment amounts used by Kashikar would be considered applicable to one of ordinary skill in the art when applied as a mixture or individually as taught by Fiji.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786